Case 6:16-cv-00173-RP-AWA Document 865-4 Filed 06/26/20 Page 1 of 3




           EXHIBIT D
      Case 6:16-cv-00173-RP-AWA Document 865-4 Filed 06/26/20 Page 2 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 JANE DOE 1, et al,                               §
                                                  §
        Plaintiffs,                               §           Civil Action No. 6:16-CV-00173-RP
                                                  §
 v.                                               §                             Consolidated with
                                                  §                               6:17-CV-228-RP
 BAYLOR UNIVERSITY,                               §                               6:17-CV-236-RP
                                                  §
        Defendant.                                §

                      DECLARATION OF CHRISTOPHER W. HOLMES


1.     My name is Christopher W. Holmes, and I am the General Counsel of Baylor University
       (“Baylor” or “university”). I am over 18 years of age, of sound mind, and am fully
       competent to testify to the matters stated in this declaration based upon my personal
       knowledge. Data reflected in this declaration is based on data collected and maintained
       by the university.

2.     In the fall of 2004, 13,799 students were enrolled at the university in its graduate and
       undergraduate programs. In the fall of 2017, 17,059 students were enrolled in the
       university’s graduate and undergraduate programs.

3.     In the fall of 2004, Baylor employed 2,151 full-time and part-time employees. In the fall
       of 2017, Baylor employed 3,205 full-time and part-time employees.

4.     In the fall of 2004, thirty-six individuals served on Baylor’s Board of Regents. In the fall
       of 2017, forty individuals served on the Baylor’s Board of Regents. Membership on the
       Board of Regents changed over time. Between 2004 and 2017, a total of eighty-four
       individuals have served as members of the Board of Regents.

5.     Between 2004 and 2017, seven individuals served as president or interim president of the
       university. During that same time period, forty-one different individuals served on the
       president’s Executive Council.

6.     Between 2004 and 2017, different individuals were appointed or hired to serve in various
       administrative capacities affecting services for students. For example, in July 2009, Dr. Kevin
       Jackson began his employment at Baylor as vice president of student life with responsibilities
       over residence halls, student conduct administration, student health services, among other
       programs. In September 2011, Tiffany Lowe was hired as the director of Campus Living and
       Learning to manage residence halls. In July 2014, Baylor’s campus police chief retired, and a
       new chief was appointed. In September 2014, Mark Childers was hired as Baylor’s associate

                                                                                                    1
Case 6:16-cv-00173-RP-AWA Document 865-4 Filed 06/26/20 Page 3 of 3
